Bloodworth, J.
T. “It is not essential that the testimony in corroboration of an accomplice shall of itself be sufficient to warrant a verdict of guilty, or that the testimony of the, accomplice shall be corroborated ' in every material particular; but it is necessary, in addition to the corroboration of the accomplice, that the testimony shall be of itself sufficient to raise an inference that the defendant is guilty. The corroborative evidence in the present ease is wholly insufficient for that purpose, and the conviction, resting solely upon the testimony of a confessed accomplice, should have been set aside.” Bishop v. State, 9 Ga. App. 205 (70 S. E. 976).
2. “To authorize a conviction on the testimony of an accomplice, the same must be corroborated by evidence connecting the accused with the perpetration of the offense. Corroborating evidence which, without going to this extent, merely casts a grave suspicion upon the accused is not sufficient.” Taylor v. State, 110 Ga. 151 (35 S. E. 161).
3. As the case is to be remanded because of these rulings, it is unnecessary to pass upon the errors alleged in the amendment to the motion, for a new trial, for if errors were committed as therein claimed, they will probably not occur on another trial.

Judgment reversed.


Broyles, P. J., and Harwell, J., concur.

Padgett & Watson, for plaintiff in error.
M. D. Diclcerson, solicitor-general, contra.